Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Application filed on 2/1/2021.  Claims 9-15 are pending in the case. Claims 1-8 have been cancelled. Claim 9 is independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 9 recites a “system,” which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a system covers software per se in view of the ordinary and customary meaning of system, particularly when the specification is silent.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  

Dependent claims 10-15 are rejected based on their respective dependencies to claim 9.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites “a plurality of interactive user-community user interfaces” and “analysis following controls”. These limitations are not described in the specification. Particularly, the “user-community” and “analysis following controls” are not stated anywhere in the applicant’s specification. Applicant’s specification (page 2) states that the feed interface is typically a browser-based interactive information presentation tool that can present information to users and receive input from them. However, the specification does not provide that this interface being “a user-community user interface” and/or include “analysis following controls”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 9 recites “a plurality of interactive user-community user interfaces”. It is unclear whether these plurality of user interfaces are displayed separately on a particular user device or are these user interfaces displayed on multiple user devices? Because claim 9 recites the user interfaces include: “a display area…, user profiling tools…., analysis following controls…., a drill-down interface…..”, the claim should clearly recite wheter these limitations are included in each user interface or are separate user interfaces.
Dependent claims 10-15 are rejected based on their respective dependencies to claim 9.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 9-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 10, and 12, 15-22 of U.S. Patent No. 10908792 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7, 10, and 12, 15-22 of U.S. Patent No. 10908792 B2 contain elements of claims 9-12 and 14-15 of the instant application. Claims 9-12 and 14-15 of the instant application are not patently distinct from the earlier patents claims and as such unpatentable over obvious-type double patenting.

Instant Application 17/163767
US 10908792 B2
9. An interactive event-based information system, including:



about data breach events selectively extracted from a plurality of machine-readable information sources,






a Salient-event extraction interface responsive to the event-based data store and having a publication output operative to publish selected information items about the data-breach events,
an analysis authoring tool to store analyst posts that reference data breach events stored in the data store, and
a plurality of interactive user-community user interfaces that include:


a display area for displaying information about at least some of the published information items,



user profiling tools to tailor the selection of the published information items for each particular user,

analysis following controls operative to selectively access the analyst posts, and

a drill-down interface responsive to user interaction to provide access to further information about selected information items from the data store

information items about events selectively extracted from a plurality of machine-readable information sources, 
wherein the event-based data store groups pluralities of the information items from different ones of the machine-readable information sources that each correspond to the same events, 
a live feed extraction interface responsive to the event-based data store and having a feed 
publication output operative to publish a live feed of selected information 
items about events, and 


a plurality of live event feed user interfaces for a plurality of users, wherein each live event feed user interface includes: 

a live feed display interface operative to present a succession of visual 
information elements corresponding to information items that correspond to events covered in the live event feed, 

a profiling tool to individually tailor 
the publication of stories for the user of the live feed user interface, an 

analysis publication input responsive to user input to add information to the 
event-based data store for publication to the live event feed, and 
a drill-down interface responsive to user interaction to provide access to further 
information about the information items from the data store, including stored 
posts added to the event-based data store for publication to the live event 
feed through the analysis publication input. 



2 and 16.  The system of claim 1 wherein the system includes analysis authoring tools responsive to user interaction to insert references to information about events in the data store to the added information. 
11. The system of claim 9 wherein the user community user interfaces are operative to present different continuous successions of story items to different community users on their displays.
15. The system of claim 9 wherein the salient-event extraction interface is responsive to the event-based data store to publish continuous story feeds for each of a plurality of different subject matter areas.
3 and 17.  The system of claim 1 wherein the live-feed display interface presents a continuous succession of story items.

Claim 4 and 18.  The system of claim 3 wherein the drill-down interface includes a story-item-based drill-down tool. 

14. The system of claim 9 wherein the drill-down interface includes a map-based drill-down tool.
5 and 19.  The system of claim 1 wherein the drill-down interface includes a map-based drill-down tool. 



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11 and 13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Ahlberg (US 2009/0132581 A1) in view of Zommers (US 2006/0031114 A1), Chu (US 2013/0238989 A1) and Domenikos et al. (US 2008/0103799 A1, hereinafter Domenikos).

As to independent claim 9, Ahlberg teaches an interactive event-based information system, including:

a salient-event extraction interface responsive to the event-based data store and having a publication output operative to publish selected information items about the data-breach events (“a service interface operative to allow a service consumer to query the database of stored relationships.” paragraph 0006, “the service interface being responsive to queries that include relationship type identifiers….can include a timeline display interface operative to display a timeline that graphically shows a temporal relationship between facts.” paragraph 0007).
Ahlberg does not appear to expressly teach an analysis authoring tool to store analyst posts that reference data breach events stored in the data store, and
a plurality of interactive user-community user interfaces that include:
a display area for displaying information about at least some of the published information items,
user profiling tools to tailor the selection of the published information items for each particular user,
analysis following controls operative to selectively access the analyst posts, and

Chu teaches an analysis authoring tool to store analyst posts that reference events stored in the data store (FIG. 4, shows an interface for presenting a selected article to a user.  FIG. 5 illustrates, an interface for presenting articles in a timeline.  FIG. 6 and Fig. 8 illustrates, an interface that permits users to post reactions and opinions; Paragraph 0077-0082);
a plurality of interactive user-community user interfaces that include:
analysis following controls operative to selectively access the analyst posts (Chu Fig. 5 the interface 500 in Fig. 5 includes UI element 540 to selectively access a list of top-rated opinions).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Ahlberg to comprise analysis authoring tool to store analyst posts that reference data breach events stored in the data store and the user interface include analysis following controls operative to selectively access the analyst posts.  One would have been motivated to make such a combination “to facilitate a social aspect or sense of community among users who access the website.” (Chu Paragraph 0009).
Zommers teaches a plurality of interactive user-community user interfaces that include:
a display area for displaying information about at least some of the published information items (“delivering content in a form suitable for use,” Zommers paragraph 0021)

a drill-down interface responsive to user interaction to provide access to further information about selected information items from the data store (paragraph 0021 “delivering content in electronic form provided with interactive tools such as navigating tools,”).
Ahlberg, Chu, and Zommers do not appear to expressly teach the event-based data store is for storing information about data breach events.
Domenikos teaches the event-based data store is for storing information about data breach events (“News sources 204 may provide information about identity fraud incidents or events.  For example, there may be information about a security breach at a particular financial institution or web site.  Announcement of such a breach, for example, may allow the system 100 to alert the user, or inquire as to whether the user uses such financial institution or web site, if the information is not already known to the system 100.” Paragraph 0058; “The home page may also include facts, figures, news and information about identity theft breaches 1720, and an interactive graph 1730 displaying identity theft by geography.  A user may provide a zip code 1740 to focus the graph on a particular location.” Paragraph 0119, Fig. 17).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Ahlberg, Chu and Zommers to comprise the event-based data store is for storing information about data breach 

As to dependent claim 10, Ahlberg teaches the system of claim 9. Ahlberg does not appear to expressly teach wherein the authoring tool is available to the user community.
Chu teaches wherein the authoring tool is available to the user community (FIG. 6 is an illustration of an interface that permits users to post reactions and opinions).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Ahlberg to comprise wherein the authoring tool is available to the user community.  One would have been motivated to make such a combination to “deliver greater awareness about personal and sensitive information that may be misused to help reduce risk and better secure individuals' identities.” (Domenikos Paragraph 0005).

As to dependent claim 11, Ahlberg teaches the system of claim 9. Ahlberg further teaches wherein the user community user interfaces are operative to present different continuous successions of story items to different community users on their displays (“the service interface being responsive to queries that include relationship type identifiers….can include a timeline display interface operative to display a timeline that graphically shows a temporal relationship between facts.” paragraph 0007). 

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Ahlberg to comprise wherein the user community user interfaces are operative to present different continuous successions of story items to different community users on their displays.  One would have been motivated to make such a combination in order to deliver contents that are useful to the user.

As to dependent claim 13, Ahlberg teaches the system of claim 9. Ahlberg does not appear to expressly teach wherein the interactive user-community user interfaces are operative to display images and text.
Chu teaches wherein the interactive user-community user interfaces are operative to display images and text (Fig. 4 multimedia 423 and multiple text area within interface 400).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Ahlberg to comprise wherein the interactive user-community user interfaces are operative to display images and text.  One would have been motivated to make such a combination “to facilitate a social aspect or sense of community among users who access the website.” (Chu Paragraph 0009).

Claim 12 and 15 rejected under 35 U.S.C. § 103(a) as being unpatentable over Ahlberg in view of Chu, Zommers, Domeniko, and Torii et al. (US 2013/0238356 A1, hereinafter Torii).

As to dependent claim 12, Ahlberg teaches the system of claim 11. Ahlberg does not appear to expressly teach wherein the drill-down interface includes a story- item-based drill-down tool.
Torii teaches wherein the drill-down interface includes a story- item-based drill-down tool (Fig. 6-7, interface includes a story- item-based drill-down too paragraph 00132-0139). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Ahlberg to comprise wherein the drill-down interface includes a story- item-based drill-down tool.  One would have been motivated to make such a combination for providing a fuller analysis of the ongoing event by grouping the documents with similar topics, allowing related document to be viewed together (Torri paragraph 0056-0059).

As to dependent claim 15, Ahlberg teaches the system of claim 9. Ahlberg does not appear to expressly teach wherein the salient-event extraction interface is responsive to the event-based data store to publish continuous story feeds for each of a plurality of different subject matter areas.
Torri teaches wherein the live-feed display interface presents a continuous succession of story items (Fig. 6 displays live-feed user interface).
.

Claim 14 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Ahlberg in view of Chu, Zommers, Domeniko, and Hensley et al. (US 2008/0033652 A1, hereinafter Henslely).

As to dependent claim 14, Ahlberg teaches the system of claim 9. Ahlberg does not appear to expressly wherein the drill-down interface includes a map-based drill-down tool.
Hensley teaches wherein the drill-down interface includes a map-based drill-down tool (“The map comprises a geographic map.  A plurality of clickable markers are displayed on the map.  The clickable markers correspond to the geographic locations of the plurality of articles…When a marker is clicked on, a web page may be instantly published, the web page comprising articles having a geographic location of the marker that was clicked on.” paragraph 0016). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Ahlberg to comprise wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171